Order entered May 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00561-CV

                               BALTASAR D. CRUZ, Appellant

                                                 V.

                          JAMES VAN SICKLE, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-09275

                                            ORDER
       The Court has before it appellant’s unopposed motion to designate court reporter’s record

and clerk’s record in cause no. 05-13-00191-CV for use as court reporter’s record and clerk’s

record in this cause number. We GRANT the motion and DIRECT the Clerk of the Court to

designate the clerk’s record and reporter’s record in cause number 05-13-00191-CV, styled

Baltasar D. Cruz v. James Van Sickle, et al., for use as the clerk’s record and reporter’s record in

this cause. We ORDER appellant to arrange for the filing of any supplemental clerk’s record or

supplemental reporter’s record within thirty days of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE